This Amendment to the Export-Import Bank Factoring Agreement (the " Domestic
Amendment") is entered into as of June 16, 2003 (the "Amendment Date"), by and
among PACIFIC BUSINESS FUNDING, a division of Cupertino National Bank
("Purchaser"), and Southwall Technologies, Inc. ("Seller").

RECITALS

Seller and Purchaser are parties to that certain Export-Import Bank Factoring
Agreement dated as of May 16, 2003 collectively (the " Domestic Agreement").
Each of the parties hereto desires to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows

 

 1. Section 12 .Definitions, "Exim Eligible Foreign Accounts", (gg): Shall now
    read, "accounts payable in United States Dollars or Euro Dollars with prior
    approval of Exim Bank."
 2. Section 12 .Definitions, "Exim Eligible Foreign Accounts",(hh): Change the
    work cannot to "can".
 3. Section 12 .Definitions, "Exim Eligible Foreign Accounts" (kk): Add the word
    "not" after the word "judgment" and before the word "to".
 4. Section 12 .Definitions, "Exim Eligible Foreign Accounts" (ll): Add the word
    "not" after the word "are" and before the word "excluded".
 5. Schedule 1, Section 1.3, Advance and Reserve: Replace "N/A" with "20%".
 6. Schedule 1, Section 2.5, Other Fees: Eliminate everything except; "All such
    other fees are due upon rendering of services or the incurrence of fees, as
    applicable."
 7. Schedule 1, Section 8 Definitions; Eligible Accounts, Section 12, (oo).
    After the words "comprising more than", add "twenty percent (20%). Eliminate
    the words "percentage to be determined by Purchaser." As a result, that
    phrase shall now read: "comprising more than twenty percent (20%) of such
    Account Debtor."
    
 8. Schedule 1, Section 8 Definitions; Eligible Accounts, Section 12, (pp).
    After the word, "exceed" the following will be added, " twenty-five percent
    (25%)". Eliminate the words, " to be determined by Purchaser". As a result,
    that phrase shall now read: "does not exceed twenty-five percent (25%) of
    the aggregate amount of all otherwise Eligible Accounts."

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

"PURCHASER"

PACIFIC BUSINESS FUNDING,

a division of Cupertino National Bank

 

By /s/ Melvin L. Robbins

Title Senior Vice President

 

"SELLER"

SOUTHWALL TECHNOLOGIES, INC.

 

 

By /s/ John Lipscomb

Title V.P. Corporate Controller

 